DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al., US 2017/0351906 A1 (Oguchi) and further in view of Sun et al., US 2009/0316962 A1 (Sun).
Regarding claim 1, Oguchi teaches a method for video analysis and response (surveillance camera system 10) (Fig. 1; 0031]) (and displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: 
detecting face images within a plurality of video streams (face collation server 20 collates the thumbnails of the face images transmitted from surveillance cameras 51 through 56) (Fig. 1; [0032]); 
using camera-chain information (grouping information registration unit 33) (Fig. 4; [0047]) to constrain a set of the plurality of video streams being considered (constrain the video streams to only video from the camera grouping; i.e. video from camera A (Cam-A) would only then take video from camera B (Cam-B)) (Fig. 4; [0047-0048] and [0066]); 
performing analytics to identify a tracked individual's movements through an environment (tracking client 30 tracks search target X through an environment such as map monitor 39) (Figs. 5A and 10A; [0052] and [0066]); and 
responding to the tracked individual's movements (responding to the person’s movements by activating the cameras and displaying them on the live monitor 38; and displaying a “?” indicating the person is a suspicious person and blinking the camera icon on a map monitor) (Figs. 7B, 8B, and 9B; [0045] and [0056-0060]).
However, Oguchi does not explicitly teach “filtering noisy images from the detected face images; clustering batches of the remaining detected face images to generate mini-clusters, constrained by temporal locality; globally clustering the mini-clusters to generate merged clusters formed of face images for respective people”.
Sun teaches an image processing apparatus includes a face detector detecting face images from still-image frames successively extracted from a moving-image stream (Abstract); wherein a method for video analysis (moving-image stream analysis) (Abstract; [0002]), comprising: detecting face images within a plurality of video streams (face-detection unit 102 detects face images included in the still-image frames of the inputted moving-image streams; i.e. video streams) (Fig. 1; [0090-0091]); filtering noisy images from the detected face images (wherein noise-face removing unit 104 removes face images that are images of side face or blurred face images) (Fig. 1; [0101-0105] and [0120]); clustering batches of the remaining detected face images to generate mini- clusters (merging identical face images, using identical-faces-merging processor 105, that are remaining after the noise-face removing unit 104) (Fig. 1; [0107-0110]), constrained by temporal locality (wherein a predetermined condition can include a frame interval in which an interval between frames of the first and second face images are smaller than a threshold value) ([0016]); globally clustering the mini-clusters to generate merged clusters formed of face images for respective people (face clustering unit 106 outputs data items of clusters serving as character data items representing the characters in the moving-image stream) (Fig. 1; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi to include filtering noisy images and clustering facial images since determination accuracy is enhanced (Sun; [0020], [0023], and [0025]).

Regarding claim 2, Oguchi teaches further comprising determining a camera-chain from the video streams assuming that the video streams are disjoint (determining the correct video chain from disjointed video streams of predicted versus verified) (Figs. 9A and 10A; [0066]).  

Regarding claim 3, Oguchi teaches wherein the camera-chain includes a graph of connections between video stream nodes (showing a map that includes a line to show the connection between video streams from the camera chain) (Fig. 10A; [0066]), with the connections representing geographic locality between nodes (wherein the map and connections represent where the cameras are placed and the target traveled) (Fig. 10A; [0066]).  

Regarding claim 4, Oguchi teaches excluding video streams that a person is unlikely to transition to from a particular video stream (not using video streams from camera’s that aren’t linked together geographically; i.e. if a person is seen at camera A, then cameras, E, F etc. aren’t used but only camera B which is linked to camera A) (Figs. 4, 5A, [0047-0048] and [0074]). However, Oguchi does not explicitly teach “globally clustering the mini-clusters”.
Sun teaches an image processing apparatus includes a face detector detecting face images from still-image frames successively extracted from a moving-image stream (Abstract); and globally clustering the mini-clusters (face clustering unit 106 outputs data items of clusters serving as character data items representing the characters in the moving-image stream) (Fig. 1; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi to include clustering facial images since determination accuracy is enhanced (Sun; [0020], [0023], and [0025]).

Regarding claim 11, see the rejection made to claim 1, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.
Regarding claim 12, see the rejection made to claim 2, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.
Regarding claim 13, see the rejection made to claim 3, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.
Regarding claim 14, see the rejection made to claim 4, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al., US 2017/0351906 A1 (Oguchi), Sun et al., US 2009/0316962 A1 (Sun), and further in view of Cao, US 2016/0205406 A1 (Cao).
Regarding claim 5, Oguchi teaches a method for video analysis and response (surveillance camera system 10) (Fig. 1; 0031]) (and displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]). Sun teaches wherein filtering noisy images from the detected face images and removing the noisy images (wherein noise-face removing unit 104 removes face images that are images of side face or blurred face images) (Fig. 1; [0101-0105] and [0120]); and wherein noise-face removing unit 104 removes face images that are images of side face or blurred face images (Fig. 1; [0101-0105] and [0120]). 
However, neither explicitly teaches “transforming the detected face images to generate respective transformed images; comparing each detected face image to the respective transformed image to identify noisy images”. 
Cao teaches an image processing technology ([0012]); which includes transforming (generating a mirrored image) ([0179]) the detected face images (detected face images that exist) ([0178-0179]) to generate respective transformed images (generated respective mirrored images for the faces identified) ([0179]); and comparing each detected face image to the respective transformed image to identify noisy images (difference information of the two images, face image and mirrored image, is calculated to identify whether the face contained in the face image is a frontal face; if not the face is determined to be non-frontal/noisy) ([0179]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include transforming an image to determine if it’s non-frontal/noisy since it allows the system to reduce the bandwidth occupied (Cao; [0091]). 

Regarding claim 6, Cao teaches wherein comparing (difference information of the two images, face image and mirrored image, is calculated to identify whether the face contained in the face image is a frontal face; if not the face is determined to be non-frontal/noisy) ([0179]) each detected face image (detected face images that exist) ([0178-0179]) to the respective transformed image (generated respective mirrored images for the faces identified) ([0179]) includes determining that a similarity score of the detected face image to the respective transformed image (determining a calculated distance information/score) ([0179]) is lower than a predetermined threshold (wherein the calculated difference information is compared with a preset threshold; and would be lower if the face is a non-frontal face) ([0179-0180]).  

Regarding claim 7, Cao teaches wherein transforming the detected image includes flipping the detected image (mirroring the detected face image) ([0179]).  

Regarding claim 15, see the rejection made to claim 5, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.
Regarding claim 16, see the rejection made to claim 6, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.
Regarding claim 17, see the rejection made to claim 7, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al., US 2017/0351906 A1 (Oguchi), Sun et al., US 2009/0316962 A1 (Sun), and further in view of Mesirow et al., US 2021/0313074 A1 (Mesirow).
Regarding claim 8, Oguchi teaches a method for video analysis and response (surveillance camera system 10) (Fig. 1; 0031]) (and displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), and responding to the tracked individual's movements (responding to the person’s movements by activating the cameras and displaying them on the live monitor 38; and displaying a “?” indicating the person is a suspicious person and blinking the camera icon on a map monitor) (Figs. 7B, 8B, and 9B; [0045] and [0056-0060]). Sun teaches an image processing apparatus includes a face detector detecting face images from still-image frames successively extracted from a moving-image stream (Abstract).
However, neither explicitly teaches “wherein responding to the tracked individual's movements includes an action selected from the group consisting of a security action, a promotional action, a health & safety action, and a crowd control action”.  
Mesirow teaches techniques for performing automatic contact tracing (Abstract); and wherein responding to the tracked individual's movements (responding to tracking people) (Fig. 1; [0074]) includes an action selected from the group consisting of a security action, a promotional action, a health & safety action, and a crowd control action (a health and safety action by alerting/warning to users who have been in contact with an exposed user) ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include an alert for health reasons since it increases the modality of the system (Mesirow; [0031]) while also providing a method of automatic and accurate contact tracing (Mesirow; [0003]).

Regarding claim 9, Mesirow teaches wherein the analytics include contact tracing (techniques for performing automatic contact tracing) (Abstract) to determine an exposed individual who was in contact with the tracked individual (determining one or more of the users who have been proximate to an exposed or infected user) ([0058]), and wherein responding to the tracked individual's movements (in response to the tracked exposed or infected user coming into contact with people) ([0058]) includes notifying the exposed individual of their exposure (generate an alert/warning to users whose risk meets predefined risk criteria; such as exposure risk) ([0058]).  

Regarding claim 10, Mesirow teaches wherein contact tracing (contact tracing) (Abstract) includes determining a degree of exposure (determining an exposure risk; degree of exposure) ([0058] and [0109]), including a time spent in proximity to the tracked individual (when the user was in close contact/proximity with the infected person for at least a predetermined amount of time) ([0109]).

Regarding claim 18, see the rejection made to claim 8, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.
Regarding claim 19, see the rejection made to claim 9, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.
Regarding claim 20, see the rejection made to claim 10, as well as  prior art Oguchi for a system (surveillance camera system 10) (Fig. 1; Abstract and [0031]) for video analysis and response (displaying the image of the person from the camera in response to the target being discovered) (Fig. 7C; [0056-0060]), comprising: a video interface that receives a plurality of video streams (tracking client 30, which includes video receiver 31) (Figs. 1 and 2; [0042-0043]); and prior art Sun for a hardware processor (image processing apparatus 100) (Fig. 1; [0307]); and a memory (read only memory or hard disk) (Fig. 50; [0307-0308]) that stores a computer program product (which stores a program) ([0307-0308]), which, when executed by the hardware processor, causes the hardware processor (wherein the processor executes the programs to perform various operations) ([0307-0308]), for they teach all the limitations within this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov